           Case 1:20-cv-04381-JMF Document 19 Filed 07/31/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CALVIN ADONY MARIANO ESPINOZA, et al.,
individually and on behalf of others similarly
situated,

                                Plaintiffs,
                                                        CIVIL ACTION NO.: 20 Civ. 4381 (JMF) (SLC)
         against
                                                                           ORDER


EURO DESIGN AND STONE LLC, d/b/a EURO
DESIGN AND STONE, et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         In light of the Honorable Jesse M. Furman’s referral (ECF No. 13), a settlement conference

is scheduled for Thursday, August 6, 2020 at 10:00 am in Courtroom 18A, 500 Pearl Street, New

York, New York (the “Settlement Conference”). Plaintiffs have filed affidavits of service which

evidence that Defendants’ time to answer the complaint has passed. (ECF Nos. 1516, 18).

Defendants have neither answered the complaint nor appeared in this action. Accordingly, by

Monday, August 3, 2020, Plaintiffs are directed to file a letter stating whether they have received

any communication from Defendants regarding their intent to participate in the Settlement

Conference.


Dated:             New York, New York
                   July 31, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
